NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


KIRK GUTIERREZ, DOC #D08840,             )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D19-686
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; William Fuente,
Judge.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and LUCAS, JJ., Concur.